 1n theMatter ' ofMONTGOMERYWARD &COMPANYandRETAILCLERKS INTERNATIONAL PROTECTIVE ASSOCIATION,LOCAL 283,AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCase No. B-3398.-Decided January 16, 1942°Jurisdiction:retail and mail-order merchandising industry.Investigation and Certification of Representatives:existence of question. refusal to accord union recognition until certified, by the Board ; agreement thata question concerning representation''has arisen ; election necessary.Unit Appropriate for CollectiveBargaining:all employees-of the Company ititsWichita,Kansas, retail store, exclusive of supervisors, the manager'sprivate secretary, the credit manager, the personnel training supervisor, andtemporary employees working less than thirty,, hours, a week; regularemployees working less than thirty hours a week included, notwithstandingdesire of the Union for their exclusionMr. -E. K. Koppleman,ofWichita, Kans.. andMr. W. F., Crow,ofWichita, Kans., for the Union.Mr. Brooks Wynnze.,of Chicago, Ill., for the Company.Mr. J. Benson. Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT' OF' THE CASEOn October 30, 1941, Retail Clerks International Protective Asso-ciation, Local 283, affiliated with the American Federation of Labor,herein called ' the' Union, filed with the Regional Director for theaffecting commerce had arisen 'concerning the representation of em-ployees of Montgomery `hard and Company, Wichita, Kansas, hereincalled the Company, and, requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 8,1941, the National Labor Relations Board, herein' called the 'Board,acting pursuant to Section 9 (c) of'the Act and Article III, Section38 N L: R.'B', -No: 70.-340, MONTGOMERY WARD & COMPANY341of National Labor Relations Board Rules and Regulations-Series, 2,as amended, ordered an investigation and authorized ,the, RegionalDirector. to conduct it and to provide for .an appropriate hearingupon due notice..On December 12, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly. served upon the Company and theUnion.Pursuant to notice, a hearing was held on December 18, 1941,atWichita, Kansas, before Paul Nachtman,the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company was repre-sented by counsel and the Union by its representatives; both partici-pated in` the hearing.Full opportunity to be heard,, to examine andcross-examine witnesses, ' and to, introduce; evidence bearing on theissues' was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and''on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that 'no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS' OF FACT1.THE BUSINESS OF THE COMPANY 'The Company is engaged in retail and mail-order merchandising.The present controversy involves its retail store at Wichita, Kansas.Approximately 90 percent of the merchandise sold and distributed bythe store originates outside the State of Kansas.The net' sales ofthe store in the year ending January 31, 1941, approximated $1,300,-000.Of this amount about one-half of one percent involved deliveriesto customers outside the State of Kansas.II.THE ORGANIZATION INVOLVEDRetailClerks International Protective Association, Local 283,affiliated with the American Federation of Labor, is 'a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union and the Company agi'ee that a question concerningrepresentation has arisen.The Company''through' its attorney in-formed the Union on or about October 22, 1941, that it would bargaincollectivelywith the Union if it were certified by the Board. Areport of 'the Acting Regional'Director'of the Board shows that the 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion represents a substantial number of employees in theappropriate unit.'We find that a question has arisen' concerning the representatioiiof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several- States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITExcept as noted below, the parties agree that all employees at thestore; excluding supervisors, constitute an appropriate unit.TheUnion contends that the manager's private secretary, the credit man-ager, the personnel training supervisor, and employees working lessthan 30 hours a week, should be excluded from the unit.The Com-pany asserts that their inclusion will produce "harmony."The Manager's Private'Secretart:She is a confidential employee; and is closely identified with themanagement.Accordingly,we find that the manager's privatesecretary should be excluded from the appropriate unit.The Credit Manager:He is a supervisory employee with authority to discharge, subjectto the approval of the store manager.We find that the creditmanager is not within the appropriate unit.The Personnel Training Supervisor:The nature of her work is supervisory. She has the power to hireand fire in collaboration with the store manager.We shall excludeher from the appropriate unit.Employees working less than 30 hours a week:These employees, who are considered part-time employees, are notpermitted to join the Union.. It is urged on behalf of the Union'The Acting Regional Director reports that the Union submitted to him 86 applicationcards, 77 of which bear dates from August through October 1941, an additional 7 cardswhich bear no year dates,one additional card which is completely undated,and one whichis a duplicate;that all the signatures appear to be genuine;and that 75 of the signaturesare names of persons appearing on the Company's pay roll of November 13, 1941. Thestore employed a totalof about 212 persons as of this date. MONTGOMERY WARD & COMPANY343that the problems confronting part-time employees are different fromthose applicable to full-time employees.The Company asserts thatthe working conditions of part-time employees are the same as thoseof the full-time employees and that their wages are computed on abasis similar to that used for the full-time employees.Upon theentire record, we find that part-time employees regularly employedby the Company should be included in, and that part-time employeeswho are employed only temporarily should be excluded from, theappropriate unit.-We find that all employees of the Company at its Wichita, Kansas,store exclusive of supervisors, the manager's private secretary, thecreditmanager, the personnel training supervisor, and temporaryemployees working less than 30 hours a week, constitute a unit ap-propriate for purposes of collective bargaining and that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shall direct that -those eligible to vote shall be the employees inthe appropriate unit whose names appear upon the Company's payroll immediately preceding the date of our Direction of Election,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Montgomery Ward and Company, Wichita,Kansas, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company at its Wichita, Kansas, storeexclusive of supervisors, the manager's private secretary, the creditmanager, the personnel-training supervisor, and temporary employeesworking less than 30 hours a week, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section_ 8, of 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor' Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as'part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Montgomery Ward and Company, Wichita, Kansas, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this,Direction of Electionunder the direction and supervision of the Regional Director for theSeventeenth Region, acting in this matter as agent for the.NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations among all employees of the Company at itsWichita,Kansas, store, whose names appear upon the Company'spay roll immediately preceding the date of this Direction of Elec-tion, including any employees who did not work during said pay-rollperiod because they were ill or on vacation, or in the active militaryservice or training of the United States and employees who were thenor have since been temporarily laid off, but excluding supervisors,the manager's private secretary, the credit manager, _the personnel-training supervisor, temporary employees working less than 30 hoursa week, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byRetail Clerks International Protective Association, Local 283, affili-ated with- the American Federation of Labor, for the purposes ofcollective bargaining.